[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY.
This appeal, considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, is not controlling authority except as provided in S.Ct.R.Rep.Op. 2(G)(1).
We overrule the sole assignment of error, wherein defendant-appellant Christian Pearson challenges the trial court's termination of his community control, because our review of the record of the proceedings below discloses substantial evidence to support the trial court's determination that Pearson had violated the terms of his community-control sanction.1 We, therefore, affirm the trial court's judgment.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
Painter, P.J., Sundermann and Winkler, JJ.
1 State v. Hylton (1991), 75 Ohio App. 3d 778, 600 N.E.2d 821.